Citation Nr: 9914379	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-39 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1991 and August 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which, in part, 
increased the disability rating for PTSD to 30 percent and 
denied entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

In June 1997, the Board remanded this case for additional 
evidentiary development and due process.  The RO complied 
with the remand instructions; therefore, this case is ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient 
evidence has been obtained for correct disposition of these 
claims.

2.  The veteran's PTSD is currently manifested by 
disturbances of mood such as depression and anxiety, combat-
related dreams, intrusive thoughts, and sleep impairment, 
resulting in moderate social and occupational impairment.

3.  The veteran's service-connected conditions are PTSD, 
evaluated as 30 percent disabling since November 1992; 
residuals of frostbite and onychomycosis, evaluated as 10 
percent disabling from October 1996; traumatic arthritis of 
the left knee with limitation of motion, evaluated as 10 
percent disabling since January 1989; muscle hernia with scar 
and painful left leg, evaluated as 10 percent disabling since 
April 1955; and residuals of shell fragment wound to the 
back, evaluated as zero percent disabling since April 1955.  

4.  The veteran's other physical disabilities that 
potentially hinder employment include diabetes mellitus, 
organic mood disorder with psychosis, dementia, hypertension, 
cardiovascular disorders, Bell's palsy, and left carpal 
tunnel syndrome.

5.  The veteran is 80 years old and has received a high 
school education.  He has work experience as a mail carrier, 
carpenter, and with the telephone company.  He has not worked 
since 1982. 

6.  The veteran's disability evaluation does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

7.  The evidence does not show that the veteran has been 
unemployable as a result of his service-connected 
disabilities, nor has he been unable to engage in some form 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for an 
increased rating for PTSD and for TDIU, and VA has satisfied 
its duty to assist him in development of these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (1998).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 C.F.R. § 4.16 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran incurred shell fragment wounds to 
the left leg and back.  The resulting muscle hernia and scar 
on the left leg have been evaluated as 10 percent disabling 
since April 1955.  The resulting scar on the back has been 
evaluated as 10 percent disabling since April 1955.  The 
veteran also injured his left knee during service in a jeep 
accident.  The resulting traumatic arthritis of the left knee 
with limitation of motion has been evaluated as 10 percent 
disabling since January 1989.  The veteran has reported 
incurring frostbite of the feet during service, and he has 
been evaluated as 10 percent disabled for residuals of 
frostbite and onychomycosis since October 1996. 

The veteran's VA medical records covering the period May 1988 
to January 1989 showed treatment for diabetes mellitus with 
pressure ulcers of the feet, left knee pain, hypertension, 
and basal cell carcinoma.  In April 1989, he was hospitalized 
for left knee gonarthrosis.  It was noted that he had a 
history of congestive heart failure and coronary artery 
vascular disease. 

In 1990, the veteran filed a claim for service connection for 
PTSD.  In addition to the medical disorders listed above, his 
VA medical records dated from September 1989 to February 1991 
showed treatment for urinary problems, Bell's palsy, diabetic 
peripheral neuropathy, and sinusitis.  A mental hygiene 
consultation report dated in September 1990 showed the 
veteran's complaints of combat-related dreams and sleep 
impairment.  

During the VA psychiatric examination conducted in March 
1991, the veteran complained of combat-related nightmares, 
intrusive memories, and crying spells.  He had not slept in 
the same bed as his wife for 20 years because he had become 
violent when having these dreams.  After service, the veteran 
primarily worked as a mailman until his retirement in 1982.  
He had also worked for the telephone company and as a 
carpenter.  He had been married for 50 years, and their 
relationship was fairly good.  He had three children, and his 
relationships with them were also good.  He had a number of 
friends that he visited.  He worked in his garden, hunted, 
and fished.  The examiner concluded that the veteran had 
PTSD, which would probably improve once the fighting in the 
Middle East concluded.  He had mild to moderate social 
disability.  He sometimes would not visit friends because he 
was afraid that he would have a shaking or crying spell while 
there.

In May 1991, the veteran was hospitalized at Woodland Hills 
Hospital with complaints of sleep impairment, flashbacks, 
depression, and anxiety.  He had a lot of resentment towards 
his wife.  She ran up a lot of bills and treated him like "a 
second class citizen."  He stated that he had thought about 
killing himself and/or killing his wife then himself.  
Diagnoses included PTSD.  His other medical disorders, as 
discussed above, were noted in the hospitalization records.  
He was transferred to the VA Medical Center where he was 
hospitalized from May to July 1991.  Diagnoses included 
organic mood disorder, depressed with psychotic features, 
hypertension with arteriosclerotic heart disease, chronic 
sinus problems, and status post prostate surgery. 

The veteran submitted lay statements regarding his recent 
personality changes and inability to do such things as hunt.  
The veteran maintained that if he did not have any other 
disabilities, his PTSD alone rendered him incapable of 
gaining and retaining employment. 

During a June 1992 VA psychiatric examination, the veteran 
complained of nervousness and nightmares.  He also stated 
that he felt sick to his stomach, and he had problems with 
his feet and legs going to sleep.  He reported a history of 
diabetes, high blood pressure, and heart trouble.  As 
indicated above, his primary post-service employment was as a 
mail carrier, which he did from 1954 until his retirement in 
1982.  He thereafter tried to stay busy and keep active.  His 
recent health problems had considerably confined his 
activities.  The Persian Gulf War brought back difficulties 
that he had had during service, and his problems were 
compounded by his long-term poor adjustment with his spouse.  
He continued to have considerable resentments regarding his 
wife.  He remained close to his three children.  

Upon examination, the veteran was oriented, but somewhat 
circumstantial and tangential.  He was able to identify three 
objects after three minutes.  He was unable to abstract 
proverbs that were unfamiliar to him.  He did not do 
calculations well.  His description of current events was 
vague and sketchy.  He denied any current destructive 
ideations.  He admitted to having suicidal ideations in the 
past and acting inappropriately towards his wife.  It was 
noted that prior psychological testing showed some 
dysfunction in terms of organicity.  Diagnoses were organic 
mood disorder with depression and PTSD.  The veteran was 
moderately severely impaired, which was compounded by his 
other medical conditions. 

The veteran was hospitalized from September to October 1992 
for complaints of nightmares, sleep impairment, auditory 
hallucinations, depression, crying spells, and inability to 
tolerate noise and crowds.  He was assigned a current Global 
Assessment of Functioning (GAF) score of 60, with a high of 
65 within the past year.  He underwent a psychological 
evaluation while hospitalized.  It was noted that testing 
showed indications of dementia and cognitive inefficiency, as 
well as depression and anxiety.  The examiner concluded that 
the veteran had major depression that was in partial 
remission and PTSD.  Developing organic impairment possibly 
exacerbated both these conditions. 

A letter from Floyd Jones, D.O., dated in January 1993 
indicated that the veteran was having emotional problems that 
had precipitated his recent hospitalizations.  He was 
currently stable and functioning at approximately 50 percent 
of his previous level.  He also had atrial fibrillation, 
angina, left carpal tunnel syndrome, left knee degenerative 
joint disease, diabetes mellitus, hypertension, and severe 
Bell's palsy.  Dr. Jones concluded that the veteran had major 
medical problems with significant disability.  It was noted 
that the veteran could no longer hunt, trap, or be alone due 
to continued nightmares and flashbacks.

A letter from Bruce Wheeler, M.D., dated in January 1993 
indicated that the veteran had organic brain syndrome, 
depression, PTSD, diabetes mellitus, hypertension, left knee 
degenerative joint disease, arteriosclerotic cardiovascular 
disease, atrial fibrillation, left carpal tunnel syndrome, 
and angina.  The veteran's condition continued to worsen.  It 
was noted that the veteran had also suffered a cold injury 
during service, and he now also had circulatory problems and 
vascular disease as a result of his diabetes.  He had also 
never recovered from Bell's palsy.  Dr. Wheeler concluded 
that the veteran is completely and totally disabled.  Another 
letter from Dr. Wheeler dated in August 1994 was identical to 
the 1993 letter.

The veteran's VA medical records covering the period October 
1993 to November 1994 showed treatment for the above-listed 
medical conditions as well as chronic low back pain, 
onychomycosis, and tinea pedis.  He attended group therapy 
approximately once a month.  It was noted that his life 
stressors included illnesses of his father and wife.  He was 
active with his grandchildren and in his church.  He also 
helped his wife with cooking and cleaning.  Other activities 
included reading and gardening.  He was hospitalized from 
January to February 1994 for multiple soft tissue injuries 
and right L4 radiculopathy secondary to an accident.  

The veteran's VA medical records covering the period November 
1994 to April 1996 showed treatment for the above-listed 
medical conditions as well as diabetic hypertensive 
peripheral neuropathy, hyperacidity syndrome, skin disorders, 
and allergic rhinitis.  He was hospitalized from March to 
April 1996 for tingling pain in both legs.  He continued to 
attend group therapy approximately once per month.  He had a 
lot of responsibility around the house due to his wife's 
illness.  

A letter from Jared Reeves, D.P.M., dated in September 1996 
indicated that the veteran had neuropathy due to incurring 
frostbite during service.  A medical report of examination 
completed by Dr. Barbara Thompson in July 1996 indicated that 
the veteran complained of insomnia, combat-related 
nightmares, pain and stiffness in the feet, loss of range of 
motion of toes, panic attacks and anxiety due to flashbacks, 
and pain and intermittent tenderness of the left leg.  
Diagnoses were PTSD, with undetermined prognosis; ruptured 
muscle sheath of the left leg, with fair prognosis; old scars 
on feet with tinea pedis and onychomycosis, with fair 
prognosis; and traumatic arthritis secondary to leg injury, 
with poor prognosis.

The veteran underwent VA physical examinations in November 
1996, which showed that he had severe bilateral fungus of the 
nails.  There were no diseases of the arteries or veins and 
no peripheral nerve disease.  An electrocardiogram in March 
1996 had shown ST-T wave abnormalities.  An echocardiogram in 
September 1996 had shown no valvular lesion, but a left 
atrial enlargement.  Upon examination, the veteran was able 
to complete all physical maneuvers without difficulty.  His 
gait was normal. 

In June 1997, the Board remanded this case.  The RO sent a 
letter to the veteran in July 1997 requesting that he provide 
information as to medical treatment he had received for his 
service-connected disorders, especially PTSD, since 1994.  No 
response was received.

In August 1997, the veteran underwent a VA psychological 
evaluation.  The examiner reviewed the veteran's claims file 
and medical chart.  The veteran stated that his primary 
medical problems were his nerves, painful feet, pain all 
over, difficulty breathing, and coughing up of black sputum.  
He reported his other illnesses as having kidney stones 
several times, malaria as a kid, Bell's palsy, frozen feet, 
daily headaches in the sinus area, fainting spells/syncope, 
and indigestion.  He was also being treated for hypertension 
and diabetes.  He was taking medication for heart disease.  
The examiner indicated that the veteran's VA records showed 
treatment since April 1996 (the latest medical records 
associated with the claims file) at the ambulatory care 
clinic, urology, eye, and surgery.  The veteran was also seen 
at the mental hygiene clinic each month from July through 
October 1996, and then in February, March, May, and July 
1997.  

The veteran stated that his psychiatric symptoms had worsened 
despite medication and group therapy.  He had lost his wife 
and father in 1996.  His relationships with his children were 
fine.  He had a high school education.  After service, he had 
worked for the local telephone company for five years then 
for 27 years as a mail carrier.  With respect to perceptual 
disturbances, the veteran complained of anesthesia, 
parathesias, misidentification, jamais vu, déjà vu, 
depersonalization, derealization, distortion, auditory 
illusions of hearing his wife calling him, olfactory 
illusions of burning flesh, and hypnagogic and hypnopompic 
hallucinations.  As for his emotional status, he complained 
of feelings of ambivalence, depression, failure over sexual 
performance, being at fault, loneliness, and bitterness over 
feeling used by the military.  He also had occasional 
feelings of indifference.  However, he also stated that he 
felt content and elated.  He indicated that he had low 
energy, a good appetite, six hours of sleep per night, and 
adequate sex drive with impaired performance.  He denied 
current feelings or intentions of harming himself or others, 
but admitted to having such feelings in the past.  He 
indicated that he was preoccupied with keeping his yard 
presentable. 

During the examination, the veteran's overall behavior 
appeared to wax and wane from initial restlessness to 
primarily becoming lethargic and, at times, obtunded.  His 
eye contact was quite variable and he sometimes closed his 
eyes as if he were about to fall asleep.  He stated that he 
felt groggy and sleepy.  His facial expressions were 
generally variable and appropriate.  He spoke in a moderate 
tone and at a variable pace.  He was rather talkative.  
Rapport was easily established and maintained.  On a task 
involving the immediate recall of discrete bits of 
information, his recall was in the normal range.  However, on 
a task requiring the storage, manipulation, and retrieval of 
similar information in short-term memory, he did relatively 
poorly, suggesting rather impaired cognitive efficiency.  On 
a task tapping sustained attention and concentration 
(vigilance), he seemed rather impaired as well.  As for 
receptive language, ideational dyspraxia was indicated.  As 
for expressive language, several dysphrasic errors were 
noted.  His handwriting showed apparent dysgraphia.  Dysnomia 
with mild ideo-kinetic dyspraxia was apparent.

The veteran was aware of his name, the time of day by looking 
at his watch, the day of the week, the date, the place, and 
the situation.  His incidental recall was impaired, and he 
seemed subject to some mild confabulation.  With respect to 
delayed verbal memory, he seemed moderately impaired, 
although he partially benefited from prompting.  With respect 
to delayed nonverbal, spatial memory, he was also moderately 
impaired.  His immediate recall of prose was subpar, and his 
delayed recall of prose was extremely impaired.  As for long-
term memory for everyday events, he also seemed moderately 
impaired.  As for constructional praxic skill, his renditions 
showed mild to moderate dyspraxia. 

The veteran's rate of thought seemed slow to average, and the 
continuity of his thought appeared generally logical.  He 
seemed to be functioning in the low average intellectual 
range.  As for higher level cognitive skills as tapped by 
proverb interpretations, abstract inductive logic, 
calculations, and social comprehension, he seemed to display 
some dyscalculia.  His judgment and insight were fair to 
good.  The examiner was unable to offer diagnostic opinions 
since the veteran failed to complete psychological testing. 

The veteran also underwent a VA psychiatric examination in 
August 1997.  It was noted that he was regularly followed at 
the VA mental hygiene clinic and was taking psychiatric 
medications.  He also attended group therapy every other 
month.  He complained of sleep impairment, nightmares, 
depression, and occasional crying spells.  For activities, he 
did gardening, hunting, trapping, reading, and watching 
television.  He attended church and veterans' organization 
meetings.  He stated that he tried to stay busy.  He 
indicated that he had been somewhat paranoid in the past, but 
he was less so now, especially since he had been attending 
church on a regular basis.  He stated that he could not work 
now because of his back and legs.  He complained of memory 
impairment and stated that he must be getting old.  He may 
have some mood lability. 

Upon examination, the veteran's affect was a little anxious.  
He was appropriately dressed and cooperative.  He was 
oriented.  He denied any suicidal or homicidal ideations.  He 
stated that he heard his deceased wife's voice calling out to 
him from time to time.  He denied any paranoid ideations.  
Memory, concentration, and judgment were somewhat impaired.  
Reality testing was a little tenuous at times.  

The examiner reviewed the veteran's claims file prior to and 
subsequent to the examination.  Diagnoses were PTSD and 
depressive disorder, not otherwise specified.  The GAF score 
was 60, and the veteran's symptoms included depressed mood, 
insomnia, nightmares, and anger outbursts.  The examiner 
stated that the veteran was functioning on a higher level 
than indicated by his clinical history.  There were multiple 
references to conflicts with his now deceased wife, and there 
appeared to be "less pressure at home" since this had been 
resolved as a stressor.  The veteran could almost conceivably 
work from a pure PTSD point of view.  He stated that he could 
not work now because of his physical ailments.  The examiner 
concluded that the veteran's PTSD alone resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  It was interesting to note that 
the veteran worked for 27 years for the post office, which 
should be some evidence of employability.  The veteran did 
have a history of other psychiatric symptomatology that did 
not seem attributable to PTSD, such as paranoia, which had 
lessened to some degree in the past few years.

II. Legal Analysis

Increased rating for PTSD

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased psychiatric symptomatology such as nightmares and 
depression.  Therefore, he has satisfied the initial burden 
of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided VA examinations.  The 
RO complied with the Board's 1997 Remand instructions.  The 
most recent VA treatment records associated with the claims 
file are dated in April 1996.  The reports of the VA 
psychological and psychiatric examinations conducted in 1997 
indicated that the veteran has continued to receive routine 
treatment at the VA Medical Center since April 1996, 
including routine mental health treatment.  These additional 
VA records have not been obtained; however, it is not 
necessary that the Board remand this case to obtain those 
records.  These records would show nothing more than 
continued outpatient treatment for the veteran's various 
medical disorders, including PTSD.  Associated with the 
claims file are VA records from 1988 to 1996 showing such 
treatment.  The veteran has not indicated that more recent VA 
records would show treatment for new medical disorders or 
increased psychiatric symptomatology.  There is sufficient 
evidence of record to properly evaluate his service-connected 
PTSD.  Therefore, the Board concludes that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For the claims for 
increased ratings for disabilities that are already service-
connected, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
September 1991 rating decision was made, the RO considered 
the new regulations in a subsequent decision.  A June 1998 
supplemental statement of the case confirmed the 30 percent 
disability rating for PTSD under the new rating criteria and 
included the new rating criteria.  Therefore, the veteran and 
his representative were given notice of the new regulations 
and have had an opportunity to submit evidence and argument 
related to the new regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 30 
percent disability rating where there was "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people . . . . 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The VA General Counsel 
issued a precedent opinion concluding that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 
percent disability was warranted where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment."  Id.  

A 70 percent disability rating was warranted when the 
disorder severely impaired the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Id.  A 100 percent 
disability rating could be assigned (1) where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or (2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.  Each of the three criteria for a 100 
percent disability rating was an independent basis for grant 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 30 percent disability rating is 
provided for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of GAF scores of 60.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Regardless of which criteria are used, the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 30 percent for the veteran's PTSD.  Neither the 
objective medical evidence nor the veteran's statements 
regarding his symptomatology reflected any of the criteria 
commensurate with those required for a 50 percent or higher 
disability rating under the old criteria.  There was no 
evidence of considerable impairment in his ability to 
establish and maintain effective relationships with people 
due to his PTSD symptoms.  Prior to his wife's death in 1996, 
he was able to maintain their long-term (50+ years) 
relationship despite his complaints of increased difficulty 
within his marital relationship.  Moreover, his reported 
marital difficulties were due to such things as his wife 
caring for ailing family members or spending money, not to 
his psychiatric symptomatology.  He has maintained a close 
relationship with his children and grandchildren.  He is 
reportedly able to continue socializing with friends, 
including such activities as hunting and trapping.  He 
attends church regularly, and also attends meetings for 
veterans groups.
The symptoms of the veteran's PTSD also do not produce 
considerable industrial impairment.  The veteran's 
occupational history shows that he was able to work for 27 
years as a mail carrier prior to his retirement.  He has 
currently stated an inability to work due to physical 
illnesses.  Although he has claimed in the past that his PTSD 
symptoms prevented him from working, he has not indicated how 
his psychiatric symptomatology affected his ability to work.  
He has not reported difficulties in getting along with other 
people or any other symptoms that would conceivably result in 
inability to work.  There is no evidence of record from any 
prior employment to support a contention that his psychiatric 
symptoms affect his ability to work.  The medical opinions of 
record stating that he is totally disabled discuss not only 
his PTSD, but several other medical disorders for which he is 
not service connected.  None of these opinions stated that 
the veteran was disabled solely due to his PTSD symptoms or 
indicated how his PTSD symptoms interfered with his ability 
to work. 

Under the new criteria, there is evidence that the veteran 
has impaired memory and cognitive functioning, including 
abstract thinking.  It is possible that these symptoms are 
due to his organic brain disorder or dementia.  Even 
accepting these symptoms as a part of his PTSD, there is no 
evidence that he meets the other criteria for a 50 percent 
disability rating such as panic attacks more than once a 
week, flattened affect, impaired judgment, difficulty 
understanding complex commands, or speech impairment.  His 
symptoms do fit the criteria for the 30 percent disability 
rating such as symptoms of depression, anxiety, and chronic 
sleep impairment.  The examiner in 1997 stated that the 
veteran's PTSD alone was sufficient to produce occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The current 30 
percent disability rating contemplates such impairment.  The 
criteria for a 30 percent disability rating also indicate 
that the veteran is generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation.  This 
is clearly the veteran's situation.  He is able to function 
well in life, including participation in several activities 
outside the home.  He is able to care for himself.  He has 
consistently had normal conversations during his VA 
examinations, despite his impaired cognitive abilities.  The 
Board concludes that the overall disability picture does not 
more nearly approximate the 50 percent criteria such as to 
warrant an increased rating, and it does not even approach 
the symptomatology required for a 70 or 100 percent 
evaluation.  38 C.F.R. § 4.7 (1998).

The GAF score of 60 supports this conclusion.  This score 
reflects moderate impairment in social and occupational 
functioning, consistent with no more than a 30 percent 
disability rating.  The veteran experiences no delusions, and 
he currently has no suicidal or homicidal ideations.  His 
speech has consistently been relevant and coherent.  He does 
receive psychiatric treatment on a regular, routine basis.  
The evidence shows that his PTSD symptoms have not been so 
disruptive as to require hospitalization since 1992.

The evidence does not show that the criteria for a disability 
rating in excess of 30 percent are met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence does not create a 
reasonable doubt regarding the current level of his 
disability from PTSD.  Neither criteria for rating mental 
disorders is more beneficial to the veteran, and the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 30 percent for PTSD under 
Diagnostic Code 9411 regardless of which criteria are used.  

Entitlement to TDIU

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted statements in which he claimed that he 
could not work because of his service-connected disorder(s).  
These statements constitute a well-grounded claim for a total 
rating for compensation purposes based on individual 
unemployability.  See Stanton v. Brown, 5 Vet. App. 563, 570 
(1993) (where appellant stated that he could no longer seek 
or maintain employment in letters and testimony prior to the 
BVA decision, he presented a well-grounded claim for a total 
disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  For the same reasons 
discussed above, VA has satisfied its duty in this case. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  

The veteran has five service-connected disabilities:  his 
PTSD, evaluated as 30 percent disabling since November 1992; 
the residuals of frostbite and onychomycosis, evaluated as 10 
percent disabling from October 1996; his traumatic arthritis 
of the left knee with limitation of motion, evaluated as 10 
percent disabling since January 1989; muscle hernia with scar 
and painful left leg, evaluated as 10 percent disabling since 
April 1955; and the residuals of shell fragment wound to the 
back, evaluated as zero percent disabling since April 1955.  
Therefore, since his combined disability rating is 50 
percent, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1998).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (1998).  The rating board did not refer 
this case for extra-schedular consideration.
The United States Court of Appeals for Veterans Claims 
(formerly the U. S. Court of Veterans Appeals) (Court) has 
stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran initially maintained that he was unable to work 
due to his PTSD.  He now states that he cannot work due, in 
part, to his "legs."  Interpreting this statement 
liberally, he may be claiming that he cannot work due to his 
service-connected left leg/knee disorder.  He apparently last 
worked in 1982, which was when he retired as a mail carrier.  
He is currently 80 years old, and he has a high school 
education.  His occupational experience is primarily as a 
mail carrier, but he has also worked as a carpenter and for 
the telephone company.

Even if the veteran has been unable to return to work as a 
mail carrier, the Board finds that he is not unemployable due 
to his service-connected disabilities.  There is extensive 
medical evidence associated with the claims file for 
treatment since 1988.  This evidence primarily shows 
treatment for nonservice-connected disabilities such as 
diabetes mellitus, organic mood disorder with psychosis, 
dementia, hypertension, cardiovascular disorders, Bell's 
palsy, and left carpal tunnel syndrome.  He has 
intermittently received treatment for complaints of left knee 
and/or leg pain, but there is no indication that this has 
affected his physical capabilities.  He is still able to walk 
unassisted and was able to complete all physical tasks 
without difficulty during the 1996 VA examinations.  His 
psychiatric symptomatology has not required hospitalization 
since 1992.  His psychiatric symptoms do affect his 
occupational functioning, but do not result in 
unemployability for the reasons discussed above. 

Although the veteran's service-connected conditions may 
affect his ability to perform extensive physical activity or 
operate under stressful conditions, there is no evidence that 
he is now unable to perform light or medium duty work, or 
some other type of substantially gainful employment.  In 
fact, the veteran's statements reflect an inability to obtain 
and retain employment primarily due to nonservice-connected 
disorders.  As shown by the medical evidence, the veteran's 
service-connected PTSD and leg/knee condition is not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there simply is no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected PTSD or left leg/knee disorder.  

The veteran has submitted letters from Doctors Wheeler and 
Jones in support of his claim for unemployability.  However, 
these opinions do not automatically lead to the conclusion 
that the veteran is unemployable.  It remains the Board's 
responsibility to assess the credibility and weight to be 
given to the medical evidence before it.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  These opinions were 
based on all of the veteran's medical disorders, which 
includes several significant nonservice-connected conditions 
such as cardiovascular disease and diabetes.  None of these 
opinions stated that the veteran was disabled solely due to 
symptoms from his service-connected disorders or indicated 
how the symptoms of his service-connected disorders 
interfered with his ability to work.

The evidence shows that despite the veteran's left leg/knee 
disorder and the accompanying symptomatology, he was able to 
work productively for more than 35 years after his discharge 
from service and after the inservice injury that caused this 
condition.  His employment included 27 years as a mail 
carrier, which clearly involved physical activity and use of 
the left leg.  He left work in 1982 due to retirement, not 
because of inability to work due to physical or psychiatric 
symptoms.  With respect to his PTSD, this disorder was not 
manifested until after his retirement.  The preponderance of 
the evidence is against finding that the veteran's service-
connected disabilities alone make him unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 50 percent disability evaluation, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disorders or that he is incapable of 
performing the physical and mental acts required by 
employment due solely to his service-connected disorders, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

